DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s election with traverse of Species A in the reply filed on 12/27/2021 is acknowledge. The traversal is on the grounds that the applicant argues the following: 

    PNG
    media_image1.png
    302
    557
    media_image1.png
    Greyscale

	This is not found to be persuasive because of the reasons provided below; 
	Simply the specification does not provide support for the voxels described in Figs. 4-6 (Species B) are defined by their coordinates, such as the catheter’s and transducer positions that are described in FIG. 2-3B. Figures 4-6 described a method for determining the catheter and transducer positions using voxels. Specifically, the specification states in paragraph 0050; “A voxel may be a value on a grid in three-dimensional space such as the three-dimensional space occupied by the interior of an intra-body chamber, such as a chamber within a heart.  A mapping system, such as mapping system 20 of FIG. 1.” This is not seen as voxels are defined by their coordinates. In addition, the mapping system of 20 FIG. 1 merely refers to a probe 21, having shafts 22 a and 22 b that may be navigated by a medical professional 30 into a body part, such as heart 26, of a patient 28 lying on a bed 29, refer to 0018. The mapping system does not refer to the coordinates. Regardless, Figures 4-6 do not imply or refer to voxels defined by their coordinates such as the catheter’s and transducer’s positions. Furthermore, restriction for examination purposes as indicated is proper because all these inventions listed in the previous action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: (a) the inventions have acquired a separate status in the art in view of their different classification: (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
As can be seen in the specification, the embodiments are clearly directed to different species. 
	The requirement is still deemed proper and is therefore made FINAL. 
	Claims 1-20 remain pending in the application
	Claims 3-4, 14, and 20 are withdrawn from consideration. 
	Claims 1-2, 5-13, and 15-19 are rejected. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 5-13, and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
As for the Step 2 analysis of the SUBJECT MATTER ELIGIBILITY TEST;
Step 2A claims set forth below are directed to abstract ideas (judicially recognized exceptions) as shown below;
Step 2A Prong 1:
Claims 1 recites a mental process that could be performed by the human mind such as receiving and storing data and determine a relative position. The limitations given in claim 1 can be performed by the human mind merely by visually looking at images, pointing to the image and making a mental note whether the catheter is closer to the first image position versus the second image position and vice versa. Accordingly, the claim recites an abstract idea.
Claim 12 recites a mental process that could be performed by the human mind such as “receive a first catheter position of a catheter” and “determine the first catheter position is close to the first ultrasound position than the second ultrasound position; and provide the first ultrasound slice based on the determination.” These limitations can be performed by the human mind by visually looking at images, pointing to the image and making a mental note whether the catheter is closer to the first image position versus the second image position and vice versa.
That is, other than reciting ‘a processor” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the processor” language, “receive a first catheter position of a catheter” in the context of this claim encompasses the user manually matching the image data to the catheter in the image. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2:
In claims 1 and 12 the judicial exception is not integrated into a practical application. In particular the claims recite additional elements, “capture a first ultrasound slice corresponding to a first ultrasound position; and capture a second ultrasound slice corresponding to a second ultrasound position; receive a first catheter position of a catheter”, which are all types of data gathering and would be necessary for all uses of the judicial exception while “a memory configured to store the first ultrasound slice and second ultrasound slice” and “a processor configured to”,  which amount to generic computer components and mere instructions to implement the abstract idea on a computer. Data gathering and mere instructions to implement an abstract idea on a computer do not integrate a judicial exception into a practical application (MPEP 2106.05 (f and g)). 
Furthermore, in claim 1 and 12 the judicial exception is not integrated into practical application. In particular the claims recite additional elements, “an ultrasound transducer” and “a catheter”. These additional elements amount to generic terms that are not a particular machinery that could integrate into a practical application (MPEP 2106.05(b)). 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further, there is no evidence of record that would support the assertion that this step is an improvement to a computer or technological solution to a technological problem. Rather, the Applicant’s specification states in paragraph 0016; “After capturing and storing the plurality of ultrasound slices using the ultrasound transducer, a catheter may be inserted into the organ. The catheter's position may be determined and may include a catheter location and a catheter orientation.”. Ultimately, the Applicant’s describe improvement in the process of locating or guiding implantable devices, but this is not an improvement in the function of a computer or other technology (such as ultrasound imaging or sensing) (See MPEP 2106.05(a)(ii); “the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology”; See MPEP 2106.04(d)(1); 2106.05(a); and 2106.05(f)). The claims are directed to the abstract idea. Also, there does not appear to be any particular structure or machine, treatment or prophylaxis, transformation, or any other meaningful application that would render the claim eligible at step 2A, prong 2. 
As for Step 2B, 
Claims 1 and 12 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, limitations, “a memory configured to store the first ultrasound slice and second ultrasound slice” and “a processor configured to” amount to mere instructions to implement the abstract idea on a computer. As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than insignificant extra solution activity and mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept. The data gathering steps that were considered insignificant extra-solution activity in Step 2A Prong Two, have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field.  The following evidence from the three references below supports such a determination: 
Willis et al (US 2003/0231789 A1, Filed 2002-12-13) discloses, (0053; “the entire catheter body 315, with the ultrasound transducer 25(1a) can be pulled back. As the transducer 25(1a) is slid axially, the ultrasound transducer 25(1a) is rotated to obtain multiple cross-sectional images (i.e., "slices") of the body at different positions within the body.”)
Lichtenstein (US 2010/0191101 A1, Filed 2009-01-23), discloses, (0011; “the ultrasonic transducer is configured to capture a plurality of ultrasonic input images of an organ at different, respective positions of the probe within the body, and the image processing circuitry is configured to combine the input images, using the position coordinates”)
For these reasons, there is no inventive concept. The claim is not patent eligible.  Even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. 

Dependent claims
	Claims 2, 5, 12 further define the position, location, and orientation of the ultrasound transducer and/or catheter, which are indictive of concepts practically performable in the human mind (using metrics to assign scores, a non-uniform rate of acquiring date, and/or comparing data). Thus the recitation does not integrate into a practical application or amount to significantly more to the abstract idea.
	Claims 6-7 add an additional element of “an electromagnetic signal” where in the ultrasound transducer location and/or orientation is based on an electromagnetic signal, which merely further defines the type of data collect. Furthermore, the additional data gathering steps do not integrate the abstract idea into practical application or amount to significantly more to the abstract idea for the same reasons provided in claim 1. 
	Claims 8-9 and 18-19 add an additional element of “a second catheter position” further comprising determining that the second catheter position is closer to the second ultrasound position than the first ultrasound position; and providing the second ultrasound slice based on determining that the second catheter position is closer to the second ultrasound position than the first ultrasound position”, which is also indicative of concepts practically performable in the human mind (comparing data). Thus the recitation does not integrate into a practical application or amount to significantly more to the abstract idea. 
	Claim 10-11 add an additional element of “an updated first ultrasound slice”, which is also indicative of concepts practically performable in the human mind. A user could consider the next image or second image as the updated image. Thus the recitation does not integrate into a practical application or amount to significantly more to the abstract idea.
	Claim 13 adds an additional element of “a display” configured to render the first ultrasound slice, which amounts to a generic device that performs a generic function of displaying data. The display is recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer. This limitation can also be viewed as nothing more than an attempt to link the use of the judicial exception to the technological environment of a generic computer. Thus it is an additional element, i.e., the monitoring component in the processor performs the necessary software task so that the result of the abstract mental process is displayed on the display. Even when viewed in combination, the additional element does not integrate into a practical application or amount to significantly more to the abstract idea. 
	Claims 16-17 add an additional element of “a location pad” where in the ultrasound and catheter positions are based on an electromagnetic signal, which merely further defines the type of data collect. Furthermore, the additional data gathering steps do not integrate the abstract idea into practical application or amount to significantly more to the abstract idea for the same reasons provided in claim 1. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 8-13, 15, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eck et al (US 2010/0049034 A1, Filed 2009, hereinafter “Eck”).
Claim 1: Eck discloses, A method for displaying live location data (0017; “The described devices…, in real time during a medical intervention, optimal use of information contained in IVUS images of a vessel or vessel lesion”; 0023; “The physician thus obtains a display of ultrasound images that is updated in real time and corresponds to the position of an object of interest”; see Fig. 1), the method comprising:
receiving a first ultrasound slice (0047; “The IVUS images I1… displayed on the monitor 12 belong to various known positions x along the vessel 2”; as well as 0039; “an IVUS probe 5 for generating intravascular ultrasound images…arranged at the tip of a catheter 6”) from an ultrasound transducer (IVUS probe 5), the first ultrasound slice corresponding to a first ultrasound position (The IVUS probe 5 is seen as a transducer on the catheter 6. Monitor 12 corresponds the first IVUS image (I1) to a respective first IVUS probe position and first catheter position in a vessel by connecting lines.);
receiving a second ultrasound slice (0047; “The IVUS images … I2,…displayed on the monitor 12 belong to various known positions x along the vessel 2”) from the ultrasound transducer (IVUS probe 5), the second ultrasound slice corresponding to a second ultrasound position (The IVUS probe 5 is seen as a transducer on the catheter 6 wherein monitor 12 corresponds the IVUS image (I2) to a respective second IVUS probe position in a vessel by connecting lines..);
storing (Abstract; “stored in a memory (10)”) the first ultrasound slice and the second ultrasound slice (Abstract; “those ultrasound images (I1, I2, I3) which best correspond to the heartbeat phase of a current fluoroscopic image (At) or belong to the current stopping location of a catheter (13) can be selected from the memory (10) and displayed on a monitor (12).” ultrasound images (I1) is equivalent to the first ultrasound slice. ultrasound images (I2) is equivalent to the second ultrasound slice);
receiving a first catheter position of a catheter (Monitor 12 corresponds the first IVUS image (I1) to a respective first IVUS probe position and first catheter position in a vessel by connecting lines.). Base on this positional information, the display indicates the position of the catheter in the vessel via the connecting lines.).


    PNG
    media_image2.png
    455
    676
    media_image2.png
    Greyscale

determining that the first catheter position is closer to the first ultrasound position than the second ultrasound position; (Refer to Fig. 1 above; Abstract; “those ultrasound images (I1, I2, I3) which best correspond to the heartbeat phase of a current fluoroscopic image (At) or belong to the current stopping location of a catheter (13) can be selected from the memory (10) and displayed on a monitor (12).”; as well as 0045; “On each current fluoroscopic X-ray image At provided by the X-ray device 3, 7, the instantaneous stopping location of the catheter 13 is located by the data processing device 8”; as well as 0048; “the processor 9 selects, among the IVUS images I(E,x) from the memory area 10, only one (or a few) which have been generated at least approximately at the current stopping location of the catheter 13.”; The IVUS images I1, I2, I3, correspond to each stopping location of each catheter position in the vessel via connecting lines. Thus, the stopping location of the first catheter position, highlighted on monitor 12, is closer to where IVUS image (I1) taken versus where IVUS image (I2) is taken. Therefore, the first catheter position is closer to the first ultrasound position than the second ultrasound position) and
providing the first ultrasound slice based on the determination (0048; “That is to say, depending on the settings of the user, that IVUS image which best corresponds to the current position of the catheter 13 is selected and displayed”)

Claim 2: Eck discloses, wherein the first ultrasound position is one of an ultrasound transducer position (Monitor 12 corresponds the first IVUS image (I1) to a respective first IVUS probe position which is one of an ultrasound transducer position since the IVUS probe 5 is a transducer) and the first catheter position (The IVUS probe 5 is configured on the catheter 6, so the position of the IVUS probe would correspond to the first catheter position on monitor 12) comprises at least one of a catheter location, a catheter orientation, and a catheter slice (Monitor 12 displays the positional information of the catheter location and orientation with respect to the vessel.).


    PNG
    media_image3.png
    265
    201
    media_image3.png
    Greyscale


Claim 5: Eck discloses, wherein the first ultrasound position is one of an ultrasound transducer position comprises at least one of an ultrasound transducer location and an ultrasound transducer orientation (Monitor 12 corresponds the IVUS image (I1) to a respective first IVUS position, which is one of an ultrasound transducer, in a vessel by the connecting lines. Therefore, monitor 12 shows the first IVUS position. Also positional information such as location and orientation of the first IVUS position can be determined by merely analyzing the position of the IVUS device in the image with respect to the vessel.).

Claim 8: Eck discloses, further comprising:
receiving a second catheter position (The IVUS probe 5 is seen as a transducer on the catheter 6; monitor 12 corresponds the IVUS image (I2) to a respective second IVUS probe position and a second catheter position in a vessel by the connecting lines);;
determining that the second catheter position is closer to the second ultrasound position than the first ultrasound position (Refer to Fig. 1 above; Abstract; “those ultrasound images (I1, I2, I3) which best correspond to the heartbeat phase of a current fluoroscopic image (At) or belong to the current stopping location of a catheter (13) can be selected from the memory (10) and displayed on a monitor (12).”; as well as 0045; “On each current fluoroscopic X-ray image At provided by the X-ray device 3, 7, the instantaneous stopping location of the catheter 13 is located by the data processing device 8”; as well as 0048; “the processor 9 selects, among the IVUS images I(E,x) from the memory area 10, only one (or a few) which have been generated at least approximately at the current stopping location of the catheter 13.”; The IVUS images I1, I2, I3, correspond to each stopping location of each catheter position in the vessel via connecting lines. Thus, the stopping location of the second catheter position, highlighted on monitor 12, is closer to where IVUS image (I2) taken versus where IVUS image (I1) is taken. Therefore, the second catheter position is closer to the second ultrasound position than the first ultrasound position); and
providing the second ultrasound slice based on determining that the second catheter position is closer to the second ultrasound position than the first ultrasound position (0048; “That is to say, depending on the settings of the user, that IVUS image which best corresponds to the current position of the catheter 13 is selected and displayed”).

Claim 9: Eck discloses, wherein the second catheter position is received after movement of the catheter from the first catheter position to the second catheter position (See Fig. 1; as well as 0003; “the IVUS probe is pulled back through the vessel at a defined speed while at the same time recording a series of ultrasound images”; Therefore, the IVUS images I1, I2, I3, are taken in series wherein the images correspond to a respective position in image At. The respective image is one of a IVUS probe position and catheter position. Therfore, the second catheter position would correspond to the IVUS image 12, which is received after movement of the catheter from the first catheter position to the second catheter position). 

Claim 10: Eck discloses, further comprising replacing the stored first ultrasound slice with an updated first ultrasound slice (Esk teaches in claim 1 the IVUS images are stored on a memory (Abstract; “those ultrasound images (I1, I2, I3) which best correspond to the heartbeat phase of a current fluoroscopic image (At) or belong to the current stopping location of a catheter (13) can be selected from the memory (10) and displayed on a monitor (12).”). Esk further teaches the IVUS images are taken in series, refer to paragraph 0003; “the IVUS probe is pulled back through the vessel at a defined speed while at the same time recording a series of ultrasound images”. The third IVUS image of the series of IVUS images, and consider said third IVUS image as the updated first ultrasound slice; thereby, replacing the stored first ultrasound slice, since the third IVUS image also corresponds to positional information of the ultrasound transducer and catheter).

Claim 11: Eck discloses, wherein the updated first ultrasound slice is received after receiving the first ultrasound slice (Esk further teaches the IVUS images are taken in series, refer to paragraph 0003; “the IVUS probe is pulled back through the vessel at a defined speed while at the same time recording a series of ultrasound images”. Since Esk discloses the IVUS images are taken in series, the updated first ultrasound slice (IVUS image I3) is received after receiving the first ultrasound slice (first IVUS image I1)). 

Claim 12: Eck discloses, A system (Fig 1) for displaying live location data (0023; “The physician thus obtains a display of ultrasound images that is updated in real time and corresponds to the position of an object of interest, so that he can make optimal use of the information contained therein”), the system comprising:
an ultrasound transducer (IVUS probe 5; 0039; “an IVUS probe 5 for generating intravascular ultrasound images…arranged at the tip of a catheter 6”) configured to:
capture a first ultrasound slice corresponding to a first ultrasound position; and
capture a second ultrasound slice corresponding to a second ultrasound position;
(0047; “The IVUS images I1, I2, I3 displayed on the monitor 12 belong to various known positions x along the vessel 2.” The image I1 and I2 taken would correspond to the first ultrasound slice and second ultrasound slice. Monitor 12 corresponds the first IVUS image (I1) and second IVUS image (I2) to a respective first IVUS probe position and second IVUS prove position, respectively) 
a memory configured to store (Abstract; “stored in a memory (10)”) the first ultrasound slice and the second ultrasound slice (Abstract; “those ultrasound images (I1, I2, I3) which best correspond to the heartbeat phase of a current fluoroscopic image (At) or belong to the current stopping location of a catheter (13) can be selected from the memory (10) and displayed on a monitor (12).”); and
a processor (data processing device 8) configured to:
receive a first catheter position of a catheter (Monitor 12 corresponds the first IVUS image (I1) to a respective first IVUS probe position and first catheter position in a vessel by connecting lines. Base on this positional information, the display indicates the position of the catheter in the vessel via the connecting lines.),
determine that the first catheter position is closer to the first ultrasound position than the second ultrasound position (Refer to Fig. 1 above; Abstract; “those ultrasound images (I1, I2, I3) which best correspond to the heartbeat phase of a current fluoroscopic image (At) or belong to the current stopping location of a catheter (13) can be selected from the memory (10) and displayed on a monitor (12).”; as well as 0045; “On each current fluoroscopic X-ray image At provided by the X-ray device 3, 7, the instantaneous stopping location of the catheter 13 is located by the data processing device 8”; as well as 0048; “the processor 9 selects, among the IVUS images I(E,x) from the memory area 10, only one (or a few) which have been generated at least approximately at the current stopping location of the catheter 13.”; The IVUS images I1, I2, I3, correspond to each stopping location of each catheter position in the vessel via connecting lines. Thus, the stopping location of the first catheter position, highlighted on monitor 12, is closer to where IVUS image (I1) taken versus where IVUS image (I2) is taken. Therefore, the first catheter position is closer to the first ultrasound position than the second ultrasound position); and
provide the first ultrasound slice based on the determination (0048; “That is to say, depending on the settings of the user, that IVUS image which best corresponds to the current position of the catheter 13 is selected and displayed”).

Claim 13: Eck discloses, further comprising a display configured to render the first ultrasound slice (monitor 12, See Fig. 1).

Claim 15: Eck discloses, wherein the first ultrasound position comprises at least one of an ultrasound transducer location and an ultrasound transducer orientation (Monitor 12 corresponds the IVUS image (I1) to a respective first IVUS position in a vessel by the connecting lines. Therefore, monitor 12 shows the first IVUS position. Also positional information such as location and orientation of the first IVUS position can be determined by merely analyzing the position of the IVUS device in the image with respect to the vessel. Since the IVUS device includes the ultrasound transducer and monitor 12 shows the first IVUS position then the first IVUS position comprises at least one of an ultrasound transducer location and an ultrasound transducer orientation. In other words, the first ultrasound position comprises at least one of ultrasound transducer location and an ultrasound transducer orientation.)

	Claim 18: Eck discloses, wherein the processor (data processing device 8) is further configured to:
receive a second catheter position (The IVUS probe 5 is seen as a transducer on the catheter 6; monitor 12 corresponds the IVUS image (I2) to a respective second IVUS probe position and a second catheter position in a vessel by the connecting lines);
determine that the second catheter position is closer to the second ultrasound position than the first ultrasound position (Refer to Fig. 1 above; Abstract; “those ultrasound images (I1, I2, I3) which best correspond to the heartbeat phase of a current fluoroscopic image (At) or belong to the current stopping location of a catheter (13) can be selected from the memory (10) and displayed on a monitor (12).”; as well as 0045; “On each current fluoroscopic X-ray image At provided by the X-ray device 3, 7, the instantaneous stopping location of the catheter 13 is located by the data processing device 8”; as well as 0048; “the processor 9 selects, among the IVUS images I(E,x) from the memory area 10, only one (or a few) which have been generated at least approximately at the current stopping location of the catheter 13.”; The IVUS images I1, I2, I3, correspond to each stopping location of each catheter position in the vessel via connecting lines. Thus, the stopping location of the second catheter position, highlighted on monitor 12, is closer to where IVUS image (I2) taken versus where IVUS image (I1) is taken. Therefore, the second catheter position is closer to the second ultrasound position than the first ultrasound position.); and
provide the second ultrasound slice based on determining that the second catheter position is closer to the second ultrasound position than the first ultrasound position (0048; “That is to say, depending on the settings of the user, that IVUS image which best corresponds to the current position of the catheter 13 is selected and displayed”).

Claim 19: Eck discloses, wherein the second catheter position is received based on movement of the catheter from the first catheter position to the second catheter position See Fig. 1; as well as 0003; “the IVUS probe is pulled back through the vessel at a defined speed while at the same time recording a series of ultrasound images”; Therefore, the IVUS images I1, I2, I3, are taken in series wherein the images correspond to a respective position in image At. The respective image is one of a IVUS probe position and catheter position. Therfore, the second catheter position would correspond to the IVUS image 12, which is received based on movement of the catheter from the first catheter position to the second catheter position).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-7, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Eck as applied to claims 1 and 12 above, respectively, in view of Schotzko et al (US 2019/0307516 A1, Filed 2019-04-05, hereinafter Schotzko).
Claim 6: Eck fails to discloses, wherein the ultrasound transducer location is based on an electromagnetic signal.
	However, Schotzko, discloses, wherein the ultrasound transducer location is based on an electromagnetic signal (0042; “The EM tracking system may then track the location of such ultrasound sensors 140 and the instrument 130 inside the body of the patient.”).
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the system of the Eck to include an EM tracking system that determines the location of the ultrasound transducer as taught by Schotzko. The motivation to make this modification would yield predictable results such as collecting EM tracking data representative of positions and orientations of an ultrasound sensor and an instrument relative to a region of the patient. 

Claim 7: Eck fails to discloses, wherein the ultrasound transducer orientation is based on an electromagnetic signal.
	However, Schotzko, discloses, wherein the ultrasound transducer orientation is based on an electromagnetic signal. (0008; “an electromagnetic (EM) tracking system configured to collect EM tracking data representative of positions and orientations of each of the ultrasound sensor and the instrument relative to the region of the patient.”; as well as 0042; “The EM tracking system may then track the location of such ultrasound sensors 140 and the instrument 130 inside the body of the patient.”).
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the system of the Eck to include an EM tracking system that determines the orientation of the ultrasound transducer as taught by Schotzko. The motivation to make this modification would yield predictable results such as collecting EM tracking data representative of positions and orientations of an ultrasound sensor and an instrument relative to a region of the patient. 

Claim 16: Eck fails to discloses, further comprising a location pad and determining at least one of the first ultrasound position, the second ultrasound position, and the catheter position based on the location pad.
	However, Schotzko discloses, further comprising a location pad (0041; “EM field generator 121 may include various components, such as a specially designed pad to be placed under, or integrated into, an operating table or patient bed.”) and determining at least one of the first ultrasound position (ultrasound image plane 325; 0066; “ultrasound image plane 325 in which the orientation of ultrasound wand 320”), the second ultrasound position, and the catheter position (0008; “The system includes an instrument, an ultrasound sensor configured to collect ultrasound image data, and an electromagnetic (EM) tracking system configured to collect EM tracking data representative of positions and orientations of each of the ultrasound sensor and the instrument relative to the region of the patient.”) based on the location pad (0073; “computing device 100 receives EM tracking data from the EM tracking system for ultrasound imager 140 and the instrument 130 at 404”.
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the system of the Eck to include an EM tracking system that determines the orientation of the first ultrasound position and the catheter positon as taught by Schotzko. The motivation to make this modification would yield predictable results such as collecting EM tracking data representative of positions and orientations of an ultrasound sensor and an instrument relative to a region of the patient. 

Claim 17: Eck as modified discloses all the element above in claim 16, Eck fails to discloses the following further taught by Schotzko, wherein at least one of the first ultrasound position, the second ultrasound position, and the catheter position is based on an electromagnetic signal (0041; “EM field generator 121 is used to generate an EM field during the procedure and forms part of an EM tracking system that is used to track the positions of one or more surgical instruments within the body of a patient.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.R./Examiner, Art Unit 3793                                                                                                                                                                                                        

/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793